Title: To James Madison from Louis-Marie Turreau, [4 August] 1805
From: Turreau, Louis-Marie
To: Madison, James


          
            Monsieur
            A Baltimore le 16 Thermidor An 13, 2 de l’Empire [4 Aug. 1805]
          
          Je viens de recevoir des plaintes de Mr. le Préfet colonial de la Martinique, Sur ce que le Capitaine Drummond, l’un des propriétaires et Commandant de Navire le Fox de Boston, abusant des facilités accordées aux Batiments de votre Nation d’aller prendre leur chargement dans tous les points accessibles de la Côte de Cette Isle, S’est évadé de la mode du Robert dans la nuit du 24 au 25 Avril sans payer les droits de Douane montant à 1241 Dollars.
          
          En vous transmettant ci joint Monsieur copie de la lettre de ce Préfet à Mr. Le Commissaire des Relations Commerciales à Boston qui constate cette plainte, J’ai moins l’intention de reclamer votre intervention dans la poursuite que ce Commissaire pourra prendre contre ce Captaine pour la restitution des droits, que de vous engager à prendre telles mesures que vous jugerez à propos pour empêcher la récidive d’un Semblable abus, qui certainement priverait votre Commerce des facilités qui lui ont été accordées jusqu’ici, ou qui l’entraverait de difficultés aussi désagréables qu’onéreuses. Je vous prie, Monsieur, d’agréer l’assurance de ma haute Considération
          
            Turreau
          
         
          
            condensed translation
            Has just received complaints from the colonial prefect of Martinique that Captain Drummond, one of the owners and master of the Ship Fox of Boston, abusing the privileges granted to American vessels of loading at all the accessible points on the island, escaped, like the Robert, on the night of 24 to 25 Apr., without paying customs duties amounting to $1,241.
            In sending JM a copy of the prefect’s letter to the commissary of commercial relations at Boston giving notice of this complaint, has the intention not so much of demanding JM’s intervention in the action the commissary may undertake against Captain Drummond for payment of the duty but to call upon JM to take such measures as JM will judge proper to prevent the repetition of such abuses, which will certainly deprive U.S. commerce of the facilities which have been granted to it up to now, or involve it in difficulties equally disagreeable and burdensome.
          
        